IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00032-CR

ANDREW BRYAN ANTHONY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 71225


                                       ORDER


       Appellant’s brief was originally due March 23, 2016. One 60 day extension to file

the brief has already been granted. Appellant now requests another 60 day extension.

       Counsel asserts he is too busy preparing for various other criminal trials to get to

this appeal. There is nothing to indicate that this appeal is anything other than a routine

appeal. The motion to suppress, which according to appellant’s current motion for

extension of time is the subject of the appeal, has only 33 pages of testimony. Being too

busy, especially after having been given 90 days already to fit this appeal into counsel’s
schedule, is not a sufficient expression of the “particularity” of the “grounds on which

the motion is based.” TEX. R. APP. P. 10.1(a)(2). See Richards v. State, No. 10-13-00412-CR,

(Tex. App.—Waco, Aug. 14, 2014, ord.) (not designated for publication) (citing Tyree v.

State, 342 S.W.3d 808, 809 (Tex. App.—Amarillo 2011, order) ("We no longer want to be

told that 'I am too busy with other stuff to do what you want.'")).

       Accordingly, appellant’s motion for extension of time to file his brief is denied.

His brief is ordered to be filed no later than 5:00 p.m. on June 20, 2016. This gives

appellant a total of 119 days to do what the appellate rules allocate 30 days in a routine

appeal such as this. See TEX. R. APP. P. 38.6(a). If the brief is not timely filed, the Court

will abate the appeal for a hearing to determine if appellant is receiving effective

assistance of counsel. See TEX. R. APP. P. 38.8(b).


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 2, 2016




Anthony v. State                                                                       Page 2